DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The search of the prior art does not disclose or reasonably suggest wherein the second portion of the silicide blocking structure has a third sidewall that faces the first portion of the silicide blocking structure, wherein the third sidewall extends vertically from an upper surface of the second portion of the silicide blocking structure to a lower surface of the second portion of the silicide blocking structure, and wherein a portion of the third sidewall is disposed vertically between an upper portion of the first silicide structure and the semiconductor substrate as required by amended independent claim 1. 
The search of the prior art does not disclose or reasonably suggest wherein the first silicide blocking structure has a third sidewall that faces the gate electrode, wherein the third sidewall extends vertically from a first upper surface of the first silicide blocking structure to a lower surface of the first silicide blocking structure, and wherein a portion of the third sidewall is disposed vertically between an uppermost surface of the first silicide structure and the semiconductor substrate as required by independent claim 9.
The search of the prior art does not disclose or reasonably suggest wherein the fourth portion of the second silicide structure has a third sidewall that extends vertically 
Claims 2-8, 10-14, and 16-20 are allowable due to their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 07/14/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The previous rejections of claims have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891